Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      05-NOV-2020
                                                      11:46 AM
                                                      Dkt. 30 ODDP

                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  ASSOCIATION OF APARTMENT OWNERS OF DISCOVERY BAY, Petitioner,
                               vs.

THE HONORABLE R. MARK BROWNING, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge.


                       ORIGINAL PROCEEDING
                    (Trust No. 1TR141000019)

  ORDER DENYING PETITION FOR WRITS OF PROHIBITION AND MANDAMUS
              (By: Nakayama, Acting C.J., Wilson, J.,
   Circuit Judge Cahill, assigned in place of Recktenwald, C.J.,
        recused, Circuit Judge Tonaki, assigned in place of
      Circuit Judge Cataldo, recused, and Circuit Judge Loo,
                   assigned by reason of vacancy)

          Upon consideration of petitioner Association of

Apartment Owners of Discovery Bay’s petition for writs of

prohibition and mandamus, filed on September 24, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that, under the specific facts and

circumstances of this matter, petitioner fails to demonstrate

that it has a clear and indisputable right to relief or that it

lacks alternative means to seek relief.    Further, it cannot be

said that the respondent judge exceeded his jurisdiction,

committed a flagrant and manifest abuse of discretion, or refused
to act on a matter in addressing the law clerk issue raised in

this original proceeding.   Petitioner, therefore, is not entitled

to the requested extraordinary writs.    See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; where a court has

discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act); Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of prohibition “is an extraordinary remedy

. . . to restrain a judge of an inferior court from acting beyond

or in excess of his jurisdiction”).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writs of

prohibition and mandamus is denied.

          DATED: Honolulu, Hawai#i, November 5, 2020.

                                      /s/ Paula A. Nakayama

                                      /s/ Michael D. Wilson

                                      /s/ Peter T. Cahill

                                      /s/ John M. Tonaki

                                      /s/ Rhonda I.L. Loo

                                 2